DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 3/04/2021 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of Provisional Application filed 9/27/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/142803 in view of Baez et al. US 20170123389 A1.  Although there’s a slight difference in the claim language, This is an obvious difference in view of Baez because Baez covers for both buildings and other objects with which the devices may be associated.
This is a provisional nonstatutory double patenting rejection.

16/142906
1. One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating a database of interconnected smart entities, the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing data generated by the devices, 



the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities; receiving data from a first device of the plurality of physical devices; determining a second device from a relational object for the first device based on the received data; and modifying a data entity connected to an object entity of the second device within the database of smart entities based on the received data for the first device.

1. One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating a database of interconnected smart entities, the smart entities comprising object entities representing each of a plurality of objects associated with one or more buildings and the plurality of objects each representing a space, person, building subsystem, and/or device, and data entities representing data generated by the objects, 
the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities; receiving data from a first object of the plurality of objects; determining a second object from a relational object for the first object based on the received data; and modifying a data entity connected to an object entity of the second object within the database of smart entities based on the received data for the first object.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baez et al. US 20170123389 A1 (hereinafter referred to as “Baez”) in view of Chi et al. US 20170220641 A1 (hereinafter referred to as “Chi”).

As per claim 1, Baez teaches:
One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
generating a database of interconnected smart entities(Baez, [0053] – A person’s house is scanned for all devices resident, wherein the remote management capabilities are recorded in a database), 
the smart entities comprising object entities representing each of the plurality of physical devices (Baez, Fig. 2 and [0032] – The set of devices can include any type of device/sensor/thing found in an environment that includes one or more interconnected networks) and 
data entities representing data generated by the devices (Baez, [0053] – A person’s house is scanned for all devices resident, wherein the remote management capabilities are recorded in a database), 
Although Baez teaches object entities such as devices and data from those objects, Baez doesn’t explicitly mention the term “relational”, however, Chi defines the association among various entities as being within a relational database management 
the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Chi, [0043]); 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baez’s invention in view of Chi in order to explicitly store data in a relational database management system; this is a well-known technique in the field of storage systems which would have yielded predictable results such as storing data in a structured format (Chi, paragraph [0043]).
receiving data from a first device of the plurality of physical devices (Baez, [0040] – Scanning for WiFi enabled devices using scanners such as a bluetooth scanner, wherein scanning can be done using a first device); 
determining a second device from a relational object for the first device based on the received data (Baez, [0040] – Scanning for WiFi enabled devices using scanners such as a bluetooth scanner, wherein scanning can be done using a first device and the second device is determined based on the received data); and 
modifying a data entity connected to an object entity of the second device within the database of smart entities based on the received data for the first device (Baez, [0054] – Lights, for example, can be turned on/off, wherein this is interpreted as modifying a data entity which can be connected to another device based on received data).

As per claim 2, Baez as modified teaches:
The non-transitory computer readable media of claim 1, wherein one or more of the object entities comprises a static attribute to identify the object entity (Baez, [0050] – Identifications can be in the form of RFID tag, IP address, Name, etc.), 
a dynamic attribute to store a data point associated with the object entity that changes over time (Baez, [0050] – Secure logins can change overtime), and 
a behavioral attribute that defines an expected response of the object entity in response to an input (Chi, [0086] – A query is interpreted as an input which elicits a response such as a tag or context object for elements that match the context of the query).

As per claim 3, Baez as modified teaches:
The non-transitory computer readable media claim 2, wherein the data entity connected to the object entity of the second device is configured to store the dynamic attribute of the object entity (Baez, [0050] – Login information is stored).

As per claim 4, Baez as modified teaches:
The non-transitory computer readable media claim 3, wherein a relational object semantically defines the connection between the data entity and the object entity of the second device (Chi, [0040] – APIs that enable application developers to create and store asset models that define asset properties, as well as relationships between assets and other modeling elements).

As per claim 5, Baez as modified teaches:
The non-transitory computer readable media claim 1, wherein the modifying of the data entity connected to the object entity of the second device comprises: 
identifying a dynamic attribute in the data that is associated with the object entity of the second device (Chi, [0054] 0 The attributes may include, for example, contextual data, such as a postal zip code that is used to indicate a particular location, the state of the card, and the like, wherein location data such as these are interpreted as dynamic attributes); 
determining a relational object connecting the data entity to the object entity of the second device (Chi, [0053] – A card allows interactions between components within an individual card, and interactions with other cards); and 
storing a value of the data corresponding to the dynamic attribute in the data entity (Chi, [0052] – A card stores data from an external data source).

Claims 9-13 are directed to a method performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 1-5 are applied to claims 9-13.

Claims 17-20 are directed to a system performing steps recited in claims 1, 2, 4, and 5 with substantially the same limitations.  Therefore, the rejections made to claims 1, 2, 4, and 5 are applied to claims 17-20.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baez in view of Chi and further in view of Ignatowski et al. US 20030200059 A1 (hereinafter referred to as “Ignatowski”).

As per claim 6, Baez as modified doesn’t go into detail about historical personal arrival time, however, Ignatowski teaches:
The non-transitory computer readable media of claim 1, wherein the program instructions further cause the one or more processors to create a shadow entity to store historical values of the data entity connected to the object entity of the second device (Ignatowski, [0018] – To calculate the performance estimate, the script measurements data is read from a table of previously measured values).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baez’s invention as modified in view of Ignatowski in order to track arrival rates of a person; this is advantageous because it allows the system to fulfil objectives (Ignatowski, paragraph [0062]).

As per claim 7, Baez as modified with Ignatowski teaches:
The non-transitory computer readable media of claim 6, wherein the program instructions further cause the one or more processors to calculate an average value from the historical values stored in the shadow entity (Ignatowski, [0018] and [0062] – Objectives include a user arrival rate or average response time or .

Claims 14 and 15 are directed to a method performing steps recited in claims 6 and 7 with substantially the same limitations.  Therefore, the rejections made to claims 6 and 7 are applied to claims 14 and 15.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baez in view of Chi and further in view of Siebel et al. US 20170006135 A1 (hereinafter referred to as “Siebel”).

As per claim 8, Baez as modified with Ignatowski doesn’t go into detail about abnormal values, however, Siebel teaches:
The non-transitory computer readable media of claim 6, wherein the program instructions further cause the one or more processors to calculate an abnormal value from the historical values stored in the shadow entity (Siebel, [0425] – Meter signals may include work order histories, anomalies etc. wherein anomalies are interpreted as an abnormal value from the historical values).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baez’s invention as modified in view of Siebel in order to detect anomalies in the historical values; this is a technique that is obvious to try because there a finite number of calculations one can do on historical values.  This also leads to the predictable solution which is more information from analyzing historical values (Siebel, paragraph [0425]).

Claim 16 is directed to a method performing steps recited in claim 8 with substantially the same limitations.  Therefore, the rejection made to claim 8 is applied to claim 16.

Response to Arguments
The Double Patenting Rejection is still pending.

Applicant’s arguments filed 3/04/2021 have been fully considered but they are not persuasive.  Applicant’s arguments begin on page 7 of Remarks with a general argument that the prior art of record does not teach the limitations of the claim.  Reasoning for this general allegation starts on page 8, where beyond this point, Applicant has a total of 2 specific arguments.  Each specific argument is addressed below.

Argument:  Applicant argues beginning on the bottom of page 8 of Remarks that Baez doesn’t adequately teach: “determining a second device from a relational object for the first device based on the received data” because scanning different network types to detect devices is different from identifying, in a database, where to store information.  Claim 1 pertains to using a logical relationship of the database with “relational object”; not identifying a device through scanning signals of a network.
In Response:  Baez teaches in paragraph [0050], a table that contains identification tags, IP addresses, Bluetooth name, etc.  Also, scanning doesn’t 

Argument:  Applicant argues on page 9 of Remarks that Baez doesn’t adequately teach: “modifying a data entity connected to an object entity of the second device within the database of smart entities based on the received data for the first device”
In Response:  Baez teaches in paragraph [0054], that a thermostat can be set to vacation mode, a television, and a stereo can be turned off, all via a signal.  Setting or adjusting configurations, as Baez teaches in paragraph [0035] and in the table in paragraph [0050], is interpreted as modifying one of the data entities as well.    Paragraph [0190] of the specification also shows that a relational database may be represented by a table much like the one shown In Baez.  Paragraph [0211] also talks about configuration settings, which seems to correlate to how Baez was mapped onto the claim.  Based on a reasonable interpretation in view of the specification, Baez teaches the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dong et al. US 20160119434 A1 teaches an intelligent negotiation service for internet of things (Title).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 13, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152